DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1-16 are pending and presented for examination.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Objections
Claim 1 is objected to because of the following informalities:  In the last line “power” should read --powder--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A lightly Fe-doped (NiS2/MoS2)/carbon nanotube hybrid electrocatalyst film with laser-drilled micropores for stabilized overall water splitting and pH-universal hydrogen evolution reaction” to Li et al. (hereinafter, “Li at __”; cited and provided by Applicants). Li names additional authors of M. Liu, Wang, He and Ding and was available online on 28 July 2020 which is before the effective filing date of 25 September 2020 (as the Chinese foreign priority document has not been submitted with a certified English translation to perfect the priority date as the effective filing date under 35 U.S.C. 119(e)).
Regarding claim 1, Li discloses a method for making a carbon nanotube composite catalytic film (LI at “Title”) comprising:
Providing a carbon nanotube film (Li at “Fig. 1”);
Providing a precursor solution comprising iron nitrate, nickel chloride, and molybdenum pentachloride (Li at 17528 L col);
Placing the precursor solution on the carbon nanotube film and drying to obtain a precursor film (Id.);
Making the precursor film define a plurality of through holes spaced apart from each other (Li at 17528 R col); and
Annealing the precursor film with the plurality of through holes and applying a sulfur powder during annealing the precursor film with the plurality of through holes (Id.).
Turning to claim 2, the precursor solution contains only the nickel chloride, molybdenum chloride, iron nitrate, and a solvent (“the solvent” is considered to not lack antecedent basis as a solution must contain a solvent; Id.).
As to claim 3-5, laser drilling in a protective atmosphere of 90% argon/10% hydrogen (Id.).
Concerning claim 6, annealing under the same atmosphere at 400 C for 30 minutes is performed (Id.). 
As to claims 7 and 8, the nanotube film is made by a method comprising:
Providing CNTs via scraping arrays from a substrate (Li at Supplemental Page 2);
Adding the CNTs into an ethanol sovlent and flocculating ot obtain a CNT flocculant structure (Id.); and
Separating the CNT flocculant structure from the solvent and drying (Id.).
Concerning claim 9, the through holes are 40 microns (Li at 17259 R col), and a distance between the holes of 1600 microns (Li at 17533 R col).
As to claim 10, the ratio is 1:1, 1:2, or 1:3 (Id.).
Turning to claim 11, the ratio is 1:1:2, 2:3:6, 1:3:6, 1:9:18, or 1:18:36 (Id.).
As to claims 12 and 13, Li discloses a CNT composite catalytic film (Li at “Title”) comprising:
A CNT film comprising a plurality of carbon nanotubes (“Fig. 1”); and
A plurality of iron doped nickel/molybdenum sulfide composites (which are in direct contact with the outer surface of the CNTs) comprising nickel sulfate, molybdenum sulfide and iron (Id., and 17528 L col), wherein the plurality of Fe-doped composites are located on the CNT film, and the CNT composite catalytic film defines a plurality of through holes (Id.) and the composites are in direct contact with the CNTs.
Concerning claims 14-16, these are equivalent to claims 9-11 and are rejected for the same reasons.

Citation of Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Balancing Dielectric Loss and Magnetic Loss in Fe–NiS2/NiS/PVDF Composites toward Strong Microwave Reflection Loss” discloses a film with iron doped nickel sulfide contained therein, but not molybdenum disulfide nor carbon nanotube usage.  CN102040213 discloses a CNT composite but the catalyst sources are not molybdenum pentachloride and nor does the iron disclose as doping within the nickel or molybdenum and neither nickel or molybdenum form sulfides.

Conclusion
Claims 1-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759